DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

4.     The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.        Claim(s) 1,2,4-7,9-12,14-17,19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0286960 A1) and  Li (US 2013/0223251 A1), hereafter referred as Li’251 in view of Deng (US 2017/0034812).

Regarding claim 1, Li teaches a method for a user equipment (UE) for transmission or reception using beamforming (see para 0101 “ the beams can be for data communications or for control channel communications. The communication can be from a BS to a MS and from the MS to the BS”), the method comprising:
providing information indicating a valid combination of UE beams to a network node (see para 0114 “The RF beamforming capability on the beams, e.g., … which beams can be formed or used at the same time, etc., can be fed back to the transmitter 800. The transmitter 800 (or some scheduling controller”)[transmitter is interpreted as network node]  , wherein the UE beams in the valid combination can be generated by the UE at the same time (para 0135 “RX beams at different RF chains (eg. RX B1 and RX B3 or RX B1 and RX B2) may be formed concurrently”; see para 0243 “ for concurrently formed multiple RX beams, multiple RF chains may be required of UE116.”)[ examiner interpreted that( RX B1,RX B3) and ( RX B1, RX B2) are interpreted to be valid sets (combination) of the beams which can be generate at the same time by using different RF processing chain];
receiving, from the network node, a scheduling information for a reception in a physical downlink control channel (PDCCH) signaling (see para 0186 “The DCI carries downlink or uplink scheduling information”; see para  0191 “BS 102 informs UE 116 about the scheduling of the data control beams containing the information for UE 116.”; see para 0183 “PDCCH is the physical channel carrying the DCI”).
generating the specific UE beams in the valid combination to perform the transmission or the reception based on the scheduling information (see para 0081 A mobile station (MS) can also use one or more antennas or antenna arrays to carry out beam forming”.  See para 0113 “Thus, for simultaneous beamforming, the receiver 850 may need to use different RF processing chains or antenna sub-arrays for each RX beam needing to be formed simultaneously.” para 0135 “RX beams at different RF chains (eg. RX B1 and RX B3 or RX B1 and RX B2) may be formed concurrently”; para 0188 “In this configuration, the receiver 850 can receive stream 1 on RX B2 using RF chain 861 while receiving stream 2 on RX B3 using RF chain 862”) [ examiner interpreted that( RX B1,RX B3) and ( RX B1, RX B2) are interpreted to be valid sets of the beams which can be generate at the same time by using different RF processing chain and each beam in the set (combination) is use to receive data).
Li doesn’t teach wherein the scheduling information indicates specific UE beams in the valid combination to be used for the reception. 
Li’251 teaches the scheduling information indicates specific UE beams in the valid combination to be used for the transmission or the reception. (see para 0130 “The BS 1000 sends control information to the MS 1005 indicating or confirming the transmission scheme”; see para 0098 “The BS 600 or other network entity determines the transmission schemes whether to use single stream transmission or multiple stream transmission. If the MS 605 is capable of receiving multiple beams concurrently based on the indication of the beamforming capability of the MS 605, the BS 600 may choose to send multiple streams to the MS 605.”; para 0092 “an example for two stream concurrent communication to occur, the pairs would have to be (TX B2, RX B3) and (TX B1, RX B2)”)[ sending control information that indicates transmission scheme is interpreted as scheduling information. Transmission scheme includes multiple stream transmission; two stream concurrent communication is interpreted to be multiple stream communication, therefore transmission scheme indicates the valid combination of beams in order for multiple stream transmission to happen ].
 	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention  to combine the scheduling information indicates specific UE beams in the valid combination to be used for the transmission or the Li’251 : see para 0036).
Modified Li doesn’t teach receiving, from the network node, a medium access control (MAC) signaling indicating a network beam;
deriving a UE beam from the network beam indicated by the Medium Access Control (MAC) signaling;
Li teaches receiving, from the network node, a scheduling information for a reception in a physical downlink control channel (PDCCH) signaling, however it doesn’t teach receiving, on the UE beam derived from the network beam indicated by the MAC signaling, a scheduling information. 
Deng (US 2017/0034812) teaches receiving, from the network node, a medium access control (MAC) signaling indicating a network beam (see para 0102 “A common PDDCCH may include beam-specific information, such as segment identity, for an mWTRU to identify the transmit beam”; see para 0101 “PDDDCH may carry payload information received as a medium access control protocol data unit (MAC PDU) from the MAC layer”)
deriving a UE beam from the network beam indicated by the Medium Access Control (MAC) signaling (see para 0102 “A common PDDCCH may include beam-specific information, such as segment identity, for an mWTRU to identify the transmit beam…. An mWTRU may read the common PDDCCH to find out..the identification of the mmW beam pair to be used.”)[ mmW beam pair is interpreted to be narrow beam pair which is found out (derived) from the received message; beam-specific information, such as segment identity is interpreted as indication of network beam]
receiving, on the UE beam derived from the network beam indicated by the MAC signaling, a scheduling information.  (see para 0101 “The resource allocation of this channel may be determined by the downlink scheduling information carried in PDDCCH. The PDDDCH for an mWTRU may be transmitted in a narrow transmit beam.. The PDDDCH may be received in a paired narrow receive beam”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receiving, from the network node, a medium access control (MAC) signaling indicating a network beam in the system of modified Li. The motivation is to employ MMW (narrow) beam in transmission of signals. (Deng: See para 0018)
Regarding claim 11, Li teaches a User Equipment (UE) for transmission or reception using beamforming  (see para 0101 “ the beams can be for data communications or for control channel communications. The communication can be from a BS to a MS and from the MS to the BS”),comprising:
a control circuit (see para 0004” The user equipment also includes a processing circuitry”);
a processor installed in the control circuit (see para 0070 “main processor 340”) ; and
(see para 0068 “Memory 360”) installed in the control circuit and coupled to the processor (see para 0070 “Memory 360 is coupled to main processor 340”);
wherein the processor is configured to execute a program code stored in the memory (see para 0073 “Main processor 340 is capable of executing other processes and programs resident in memory 360”) to
provide information  indicating a valid combination of UE beams to a network node (see para 0114 “The RF beamforming capability on the beams, e.g., … which beams can be formed or used at the same time, etc., can be fed back to the transmitter 800.”)  , wherein the UE beams in the valid combination can be generated by the UE at the same time (para 0135 “RX beams at different RF chains (eg. RX B1 and RX B3 or RX B1 and RX B2) may be formed concurrently”; see para 0243 “ for concurrently formed multiple RX beams, multiple RF chains may be required of UE116.”)[ examiner interpreted that( RX B1,RX B3) and ( RX B1, RX B2) are interpreted to be valid sets (combination) of the beams which can be generate at the same time by using different RF processing chain];
receive, from the network node, a scheduling information for a reception in a physical downlink control channel (PDCCH) signaling (see para 0186 “The DCI carries downlink or uplink scheduling information”; see para  0191 “BS 102 informs UE 116 about the scheduling of the data control beams containing the information for UE 116.”).
see para 0081 A mobile station (MS) can also use one or more antennas or antenna arrays to carry out beam forming”.  See para 0113 “Thus, for simultaneous beamforming, the receiver 850 may need to use different RF processing chains or antenna sub-arrays for each RX beam needing to be formed simultaneously.” para 0135 “RX beams at different RF chains (eg. RX B1 and RX B3 or RX B1 and RX B2) may be formed concurrently”; para 0188 “In this configuration, the receiver 850 can receive stream 1 on RX B2 using RF chain 861 while receiving stream 2 on RX B3 using RF chain 862”) [ examiner interpreted that( RX B1,RX B3) and ( RX B1, RX B2) are interpreted to be valid sets of the beams which can be generate at the same time by using different RF processing chain and each beam in the set (combination) is use to receive data).
Li doesn’t teach wherein the scheduling information indicates specific UE beams in the valid combination to be used for the transmission or the reception. 
Li’251 teaches the scheduling information indicates specific UE beams in the valid combination to be used for the transmission or the reception. (see para 0130 “The BS 1000 sends control information to the MS 1005 indicating or confirming the transmission scheme”; see para 0098 “The BS 600 or other network entity determines the transmission schemes whether to use single stream transmission or multiple stream transmission. If the MS 605 is capable of receiving multiple beams concurrently based on the indication of the beamforming capability of the MS 605, the BS 600 may choose to send multiple streams to the MS 605.”; para 0092 “an example for two stream concurrent communication to occur, the pairs would have to be (TX B2, RX B3) and (TX B1, RX B2)”)[ sending control information that indicates transmission scheme is interpreted as scheduling information. Transmission scheme includes multiple stream transmission; two stream concurrent communication is interpreted to be multiple stream communication, therefore transmission scheme indicates the valid combination of beams in order for multiple stream transmission to happen ].
 	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention  to combine the scheduling information indicates specific UE beams in the valid combination to be used for the transmission or the reception in the system of Li. The motivation is to determine the best set of network node. (Li’251 : see para 0036).
Modified Li doesn’t teach receiving, from the network node, a medium access control (MAC) signaling indicating a network beam;
deriving a UE beam from the network beam indicated by the Medium Access Control (MAC) signaling;
Li teaches receiving, from the network node, a scheduling information for a reception in a physical downlink control channel (PDCCH) signaling, however it doesn’t teach receiving, on the UE beam derived from the network beam indicated by the MAC signaling, a scheduling information. 
Deng (US 2017/0034812) teaches receiving, from the network node, a medium access control (MAC) signaling indicating a network beam (see para 0102 “A common PDDCCH may include beam-specific information, such as segment identity, for an mWTRU to identify the transmit beam”; see para 0101 “PDDDCH may carry payload information received as a medium access control protocol data unit (MAC PDU) from the MAC layer”)
deriving a UE beam from the network beam indicated by the Medium Access Control (MAC) signaling (see para 0102 “A common PDDCCH may include beam-specific information, such as segment identity, for an mWTRU to identify the transmit beam…. An mWTRU may read the common PDDCCH to find out the identification of the mmW beam pair to be used.”)[ mmW beam pair is interpreted to be narrow beam pair which is found out (derived) from the received message; beam-specific information, such as segment identity is interpreted as indication of network beam]
receiving, on the UE beam derived from the network beam indicated by the MAC signaling, a scheduling information.  (see para 0101 “The resource allocation of this channel may be determined by the downlink scheduling information carried in PDDCCH. The PDDDCH for an mWTRU may be transmitted in a narrow transmit beam.. The PDDDCH may be received in a paired narrow receive beam”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receiving, from the network node, a medium access control (MAC) signaling indicating a network beam in the system of modified Li. The motivation is to employ MMW (narrow) beam in transmission of signals. (Deng: See para 0018)

(see para 0101 “ the beams can be for data communications or for control channel communications. The communication can be from a BS to a MS and from the MS to the BS”),  the method  comprising:
receiving information indicating a valid combination of user equipment (UE) beams from a UE(see para 0114 “The RF beamforming capability on the beams, e.g., … which beams can be formed or used at the same time, etc., can be fed back to the transmitter 800.”), wherein the UE beams in the valid combination can be generated by the UE at the same time(para 0135 “RX beams at different RF chains (eg. RX B1 and RX B3 or RX B1 and RX B2) may be formed concurrently”; see para 0243 “ for concurrently formed multiple RX beams, multiple RF chains may be required of UE116.”)[ examiner interpreted that( RX B1,RX B3) and ( RX B1, RX B2) are interpreted to be valid sets (combination) of the beams which can be generate at the same time by using different RF processing chain];;
choosing specific UE beams from the valid combination to schedule the UE for UE reception(see para 0081 A mobile station (MS) can also use one or more antennas or antenna arrays to carry out beam forming”.  See para 0113 “Thus, for simultaneous beamforming, the receiver 850 may need to use different RF processing chains or antenna sub-arrays for each RX beam needing to be formed simultaneously.” para 0135 “RX beams at different RF chains (eg. RX B1 and RX B3 or RX B1 and RX B2) may be formed concurrently”; para 0188 “In this configuration, the receiver 850 can receive stream 1 on RX B2 using RF chain 861 while receiving stream 2 on RX B3 using RF chain 862”) [ examiner interpreted that( RX B1,RX B3) and ( RX B1, RX B2) are interpreted to be valid sets of the beams which can be generate at the same time by using different RF processing chain and each beam in the set (combination) is use to receive data); and
transmitting, to the UE, a scheduling information in the PDCCH signaling to schedule the reception for the UE based on the information (para 0188 “In this configuration, the receiver 850 can receive stream 1 on RX B2 using RF chain 861 while receiving stream 2 on RX B3 using RF chain 86.”).
Li doesn’t teach wherein the scheduling information indicates specific UE beams in the valid combination to be used for the reception. 
Li’251 teaches the scheduling information indicates specific UE beams in the valid combination to be used for the reception. (see para 0130 “The BS 1000 sends control information to the MS 1005 indicating or confirming the transmission scheme”; see para 0098 “The BS 600 or other network entity determines the transmission schemes whether to use single stream transmission or multiple stream transmission. If the MS 605 is capable of receiving multiple beams concurrently based on the indication of the beamforming capability of the MS 605, the BS 600 may choose to send multiple streams to the MS 605.”; para 0092 “an example for two stream concurrent communication to occur, the pairs would have to be (TX B2, RX B3) and (TX B1, RX B2)”)[ sending control information that indicates transmission scheme is interpreted as scheduling information. Transmission scheme includes multiple stream transmission; two stream concurrent communication is interpreted to be multiple stream communication, therefore transmission scheme indicates the valid combination of beams in order for multiple stream transmission to happen ].
 	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention  to combine the scheduling information indicates specific UE beams in the valid combination to be used for the transmission or the reception in the system of Li. The motivation is to determine the best set of network node. (Li’251 : see para 0036).
	Modified Li doesn’t teach transmitting a medium access control (MAC) signaling indicating a network beam to be used by the UE for deriving a UE beam to be used for receiving a Physical Downlink Control Channel (PDCCH) signaling; 
Li teaches transmitting, to the UE,  a scheduling information in a physical downlink control channel (PDCCH) signaling, however it doesn’t teach transmitting, to the UE and via the UE beams derived from the network beam indicated by the MAC signaling, a scheduling information.
Deng (US 2017/0034812) teaches transmitting a medium access control (MAC) signaling indicating a network beam to be used by the UE for deriving a UE beam to be used for receiving a Physical Downlink Control Channel (PDCCH) signaling (see para 0102 “A common PDDCCH may include beam-specific information, such as segment identity, for an mWTRU to identify the transmit beam”; see para 0101 “PDDDCH may carry payload information received as a medium access control protocol data unit (MAC PDU) from the MAC layer”; see para 0102 “A common PDDCCH may include beam-specific information, such as segment identity, for an mWTRU to identify the transmit beam…. An mWTRU may read the common PDDCCH to find out..the identification of the mmW beam pair to be used.”) mmW beam pair is interpreted to be narrow beam pair which is found out (derived) from the received message; beam-specific information, such as segment identity is interpreted as indication of network beam]
transmitting, to the UE,  a scheduling information in a physical downlink control channel (PDCCH) signaling, however it doesn’t teach transmitting, to the UE and via the UE beams derived from the network beam indicated by the MAC signaling, a scheduling information. (see para 0101 “The resource allocation of this channel may be determined by the downlink scheduling information carried in PDDCCH. The PDDDCH for an mWTRU may be transmitted in a narrow transmit beam.. The PDDDCH may be received in a paired narrow receive beam”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receiving, from the network node, a medium access control (MAC) signaling indicating a network beam in the system of modified Li. The motivation is to employ MMW (narrow) beam in transmission of signals. (Deng: See para 0018)

Regarding claim 16, Li teaches a network node for transmission or reception using beamforming(see para 0101 “ the beams can be for data communications or for control channel communications. The communication can be from a BS to a MS and from the MS to the BS”) comprising:
See para 0005 “The base station also includes processing circuitry”);
a processor installed in the control circuit (see para 0005 “ the base station”)[ it is well known in the art for BS to have a processor); and
a memory installed in the control circuit and coupled to the processor(see para 0005 “ the base station”)[ it is well known in the art for BS to have a memory);
wherein the processor is configured to execute a program code stored in the memory (see para 0005 “ the base station”)[ it is well known in the art for BS to have a memory coupled to the processor which can execute program code)
receive information indicating a valid combination of user equipment (UE) beams from a UE(see para 0114 “The RF beamforming capability on the beams, e.g., … which beams can be formed or used at the same time, etc., can be fed back to the transmitter 800.”), wherein the UE beams in the valid combination can be generated by the UE at the same time(para 0135 “RX beams at different RF chains (eg. RX B1 and RX B3 or RX B1 and RX B2) may be formed concurrently”; see para 0243 “ for concurrently formed multiple RX beams, multiple RF chains may be required of UE116.”)[ examiner interpreted that( RX B1,RX B3) and ( RX B1, RX B2) are interpreted to be valid sets (combination) of the beams which can be generate at the same time by using different RF processing chain];
choose specific UE beams from the valid combination to schedule the UE for reception(see para 0081 A mobile station (MS) can also use one or more antennas or antenna arrays to carry out beam forming”.  See para 0113 “Thus, for simultaneous beamforming, the receiver 850 may need to use different RF processing chains or antenna sub-arrays for each RX beam needing to be formed simultaneously.” para 0135 “RX beams at different RF chains (eg. RX B1 and RX B3 or RX B1 and RX B2) may be formed concurrently”; para 0188 “In this configuration, the receiver 850 can receive stream 1 on RX B2 using RF chain 861 while receiving stream 2 on RX B3 using RF chain 862”) [ examiner interpreted that( RX B1,RX B3) and ( RX B1, RX B2) are interpreted to be valid sets of the beams which can be generate at the same time by using different RF processing chain and each beam in the set (combination) is use to receive data); and
transmit a scheduling information in the PDCCH signaling to the UE to schedule the reception for the UE based on the information (para 0188 “In this configuration, the receiver 850 can receive stream 1 on RX B2 using RF chain 861 while receiving stream 2 on RX B3 using RF chain 86.”).
Li doesn’t teach wherein the scheduling information indicates specific UE beams in the valid combination to be used for the reception. 
Li’251 teaches the scheduling information indicates specific UE beams in the valid combination to be used for the reception. (see para 0130 “The BS 1000 sends control information to the MS 1005 indicating or confirming the transmission scheme”; see para 0098 “The BS 600 or other network entity determines the transmission schemes whether to use single stream transmission or multiple stream transmission. If the MS 605 is capable of receiving multiple beams concurrently based on the indication of the beamforming capability of the MS 605, the BS 600 may choose to send multiple streams to the MS 605.”; para 0092 “an example for two stream concurrent communication to occur, the pairs would have to be (TX B2, RX B3) and (TX B1, RX B2)”)[ sending control information that indicates transmission scheme is interpreted as scheduling information. Transmission scheme includes multiple stream transmission; two stream concurrent communication is interpreted to be multiple stream communication, therefore transmission scheme indicates the valid combination of beams in order for multiple stream transmission to happen ].
 	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention  to combine the scheduling information indicates specific UE beams in the valid combination to be used for the transmission or the reception in the system of Li. The motivation is to determine the best set of network node. (Li’251 : see para 0036)
	Modified Li doesn’t teach transmitting a medium access control (MAC) signaling indicating a network beam to be used by the UE for deriving a UE beam to be used for receiving a Physical Downlink Control Channel (PDCCH) signaling; 
Li teaches transmitting, to the UE,  a scheduling information in a physical downlink control channel (PDCCH) signaling, however it doesn’t teach transmitting, to the UE and via the UE beams derived from the network beam indicated by the MAC signaling, a scheduling information.
Deng (US 2017/0034812) teaches transmitting a medium access control (MAC) signaling indicating a network beam to be used by the UE for deriving a UE beam to be used for receiving a Physical Downlink Control Channel (PDCCH) signaling (see para 0102 “A common PDDCCH may include beam-specific information, such as segment identity, for an mWTRU to identify the transmit beam”; see para 0101 “PDDDCH may carry payload information received as a medium access control protocol data unit (MAC PDU) from the MAC layer”; see para 0102 “A common PDDCCH may include beam-specific information, such as segment identity, for an mWTRU to identify the transmit beam…. An mWTRU may read the common PDDCCH to find out..the identification of the mmW beam pair to be used.”) mmW beam pair is interpreted to be narrow beam pair which is found out (derived) from the received message; beam-specific information, such as segment identity is interpreted as indication of network beam]
transmitting, to the UE,  a scheduling information in a physical downlink control channel (PDCCH) signaling, however it doesn’t teach transmitting, to the UE and via the UE beams derived from the network beam indicated by the MAC signaling, a scheduling information. (see para 0101 “The resource allocation of this channel may be determined by the downlink scheduling information carried in PDDCCH. The PDDDCH for an mWTRU may be transmitted in a narrow transmit beam.. The PDDDCH may be received in a paired narrow receive beam”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receiving, from the network node, a medium access control (MAC) signaling indicating a network beam in the system of modified Li. The motivation is to employ MMW (narrow) beam in transmission of signals. (Deng: See para 0018)
Regarding claims 4, 14, Li teaches generating multiple UE beams in the valid combination concurrently to be served by multiple serving beams from multiple TRPs ( (see para 0243 “ for concurrently formed multiple RX beams, multiple RF chains may be required of UE116.”)
Regarding claim 2, 7, 12, 17, Li teaches wherein a number of the UE beams in the valid combination equals to a number of UE beams that the UE can generate at the same time (para 0135 “RX beams at different RF chains (eg. RX B1 and RX B3 or RX B1 and RX B2) may be formed concurrently”; see para 0243 “ for concurrently formed multiple RX beams, multiple RF chains may be required of UE116.”)[ examiner interpreted that( RX B1,RX B3) and ( RX B1, RX B2) are interpreted to be valid sets (combination) of the beams which can be generate at the same time by using different RF processing chain)
Regarding claims 9 and 19, Li teaches controlling which UE beam or beams are used for the transmission or the reception based on the information, (para 0135 “RX beams at different RF chains (eg. RX B1 and RX B3 or RX B1 and RX B2) may be formed concurrently”; para 0188 “In this configuration, the receiver 850 can receive stream 1 on RX B2 using RF chain 861 while receiving stream 2 on RX B3 using RF chain 862”) [ examiner interpreted that( RX B1,RX B3) and ( RX B1, RX B2) are interpreted to be valid sets of the beams which can be generate at the same time by using different RF processing chain and each beam in the set (combination) is use to receive data)
Regarding claims 10 and 20, Li  teaches receiving information related to UE beamforming capability from the UE. see para 0114 “The RF beamforming capability on the beams, e.g., … which beams can be formed or used at the same time, etc., can be fed back to the transmitter 800.)
Regarding claims 5, 15, Li teaches the UE cannot generate every combination of UE beams (See para 0118 “Since the receiver 850 cannot receive the pairs of (TX B2, RX B2) and (TX B3, RX B1) at the same time because RX B1 and RX B2 cannot be formed at the same time.”) 

6.     Claim 3,8,13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0286960 A1) and  Li (US 2013/0223251 A1), hereafter referred as Li’251 in view of Deng (US 2017/0034812) and further in view of Seol  (US 20130301454).

Regarding claims 3, 8, 13 and 18, Li doesn’t teach wherein the information indicates a total number of digital UE beams, a total number of analog UE beams, a maximum concurrent number of analog UE beams, a number of UE antenna elements a number of UE antenna ports, or any combination thereof.
Seol teaches the information indicates a total number of digital UE beams, a total number of analog UE beams (see para 0139 “a field Indicating the number of analog Tx/Rx beams in different directions”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention  to combine the number of analog UE beams In the system of Li. The motivation is to generate hybrid beamform. (Seo: see para 0139).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416             

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416